 



EXHIBIT 10(r)

Summary of Compensation Arrangements for

Named Executive Officers and Directors

Compensation Arrangements for Named Executive Officers

      Following is a description of the compensation arrangements that have been
approved by the Compensation & Benefits Committee of the Board of Directors of
Johnson & Johnson (the “Compensation Committee”) on February 12, 2007 for the
Company’s Chief Executive Officer, Chief Financial Officer and the other three
most highly compensated executive officers in 2006 (the “Named Executive
Officers”).

Annual Base Salary:

      The Compensation Committee approved the following base salaries, effective
February 26, 2007, for the Named Executive Officers:

         
William C. Weldon
  $ 1,735,000  
Chairman/ CEO
       
Robert J. Darretta
  $ 1,030,000  
Vice Chairman/ Retired CFO
       
Christine A. Poon
  $ 1,015,000  
Vice Chairman
       
Per A. Peterson
  $ 835,000  
Chairman, R&D Pharmaceuticals Group
       
Russell C. Deyo
  $ 775,000  
Vice President, General Counsel and Chief Compliance Officer
       

Performance Bonus:

      The Compensation Committee has approved the following bonus payments for
performance in 2006 (divided at the discretion of the Compensation Committee
between cash and Common Stock at the “fair market value” (calculated as the
average of the high and low prices on the New York Stock Exchange) on
February 16, 2007):

         
Mr. Weldon
  $ 3,200,000  
Mr. Darretta
  $ 1,000,000  
Ms. Poon
  $ 1,000,000  
Dr. Peterson
  $ 807,000  
Mr. Deyo
  $ 850,000  

19



--------------------------------------------------------------------------------



 



Stock Option and Restricted Share Unit Grants:

      The Compensation Committee approved the following stock option and
Restricted Share Unit (“RSU”) grants under the Company’s 2005 Long-Term
Incentive Plan. The stock options were granted at an exercise price of $65.62,
which was the fair market value of the Company’s Common Stock on the date of
grant. The options will become exercisable on February 12, 2010 and expire on
February 10, 2017. The RSUs will vest on February 12, 2010, upon which for each
RSU, the holder, if still employed by the Company on such date, will receive one
share of the Company’s Common Stock. Mr. Darretta and Dr. Peterson both plan to
retire in 2007 and therefore did not receive stock option or RSU awards in 2007.

                 
Mr. Weldon
  457,178   stock options   38,098   RSUs
Mr. Darretta
  0   stock options   0   RSUs
Ms. Poon
  205,730   stock options   17,144   RSUs
Dr. Peterson
  0   stock options   0   RSUs
Mr. Deyo
  114,294   stock options   9,525   RSUs

Non-Equity Incentive Plan Awards:

      The Compensation Committee approved the following non-equity incentive
plan awards on February 12, 2007 in recognition of performance during 2006 under
the Company’s Certificate of Extra Compensation (“CEC”) program. Awards are not
paid out until retirement or other termination of employment. As of the end of
fiscal year 2006, the CEC value per unit was $26.58. The CEC unit value is
preliminary and is subject to increase or decrease based on the performance of
the Company. Mr. Darretta and Dr. Peterson both plan to retire in 2007 and
therefore did not receive CEC awards in 2007.

             
Mr. Weldon
    200,000     CEC units
Mr. Darretta
    0     CEC units
Ms. Poon
    25,000     CEC units
Dr. Peterson
    0     CEC units
Mr. Deyo
    11,000     CEC units

Compensation Arrangements for Non-Employee Directors

      Each Non-Employee Director receives an annual fee of $85,000 for his or
her services as a Director. In addition, Directors receive $5,000 for service on
a committee of the Board of Directors or $15,000 if Chairman of the committee.
The Presiding Director is paid an annual fee of $10,000.

      Under the 2005 Long-Term Incentive Plan, each Non-Employee Director
receives non-retainer equity compensation each year in the form of restricted
stock having a value of $100,000. Each Non-Employee Director received a grant of
1,523 shares of restricted stock, based upon the fair market value of the Common
Stock of the Company on February 12, 2007, for service on the Board in 2006.
Each Non-Employee Director receives a one-time grant of 1,000 shares of Company
Common Stock upon first becoming a member of the Board of Directors.

20